Title: To James Madison from Jonathan Russell, 6 December 1816
From: Russell, Jonathan
To: Madison, James


        
          Sir
          Providence 6th Decr 1816
        
        James De Wolf Ese of Bristol in this State, believing that a vacancy may soon occur among the five Directors dependent on your appointment in the Bank of the United States has engaged me to ask your attention to his qualifications for that situation. With regard to his political character it must be well known to you & cannot have failed to afford satisfaction. He is a man of great wealth & of great talents & activity in business & he states himself to be the largest individual subscriber, in New England to the Bank in question. It is believed, therefore, that should it be found proper to fill the vacancy, if it occurs, with a person from New England there can be found no one possessed of higher claims or whose appointment would give more general satisfaction to our political friends I have the honour to Sir With the highest respects Your faithful & Obedient Sert
        
          J R.
        
      